Patton v New York City Hous. Auth. (2016 NY Slip Op 05226)





Patton v New York City Hous. Auth.


2016 NY Slip Op 05226


Decided on June 30, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2016

Friedman, J.P., Renwick, Andrias, Gische, Webber, JJ.


1407 309078/11

[*1]Ricardo Patton, Plaintiff-Appellant,
vNew York City Housing Authority, Defendant-Respondent, Twin Park West Resident Council, Inc., Defendant.


Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for appellant.
Herzfeld & Rubin, P.C., New York (Linda M. Brown of counsel), for respondent.

Order, Supreme Court, Bronx County (Barry Salman, J.), entered March 26, 2015, which granted the motion of defendant New York City Housing Authority (NYCHA) for summary judgment dismissing the complaint as against it, unanimously reversed, on the law, without costs, and the motion denied.
In this action alleging negligent premises security, NYCHA met its prima facie burden of demonstrating that the assailants' identities remain unknown and that it could not be established that they were intruders who gained access to the building due to the broken door locks (see Smith v New York City Hous. Auth., 130 AD3d 427 [1st Dept 2015]). In opposition, however, plaintiff raised a triable issue of fact by presenting evidence from which intruder status may be inferred. Specifically, plaintiff, who lived in the building for more than 25 years, did not recognize his assailants who did not conceal their faces (see Romero v Twin Parks Southeast Houses, Inc., 70 AD3d 484 [1st Dept 2010]; Esteves v City of New York, 44 AD3d 538 [1st Dept 2007]; Perez v New York City Hous. Auth., 294 AD2d 279 [1st Dept 2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 30, 2016
CLERK